PER CURIAM.
Appellant primarily questions the alimony award. It is not made to appear that there has been an abuse of judicial discretion. If it should develop that the alimony award imposes a hardship upon the appellant, then he has his remedy, under appropriate circumstances, for reduction as provided under section 65.15, Florida Statutes, F.S.A. See also Lewis v. Lewis, Fla.App.1958, 104 So.2d 597. No error has been made to appear. The cause is accordingly affirmed.
Affirmed.
KANNER, C. J., and ALLEN and SHANNON, JJ., concur.